          Case 2:21-cv-00031-VCF Document 21 Filed 08/10/21 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 282971
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5
 6   Gerald Welt
     Nevada Bar No: 1575
 7   Law Offices of Gerald M. Welt
     411 E. Bonneville Avenue, #505
 8   Las Vegas, NV 89101
     Tel: (702) 382-2030
 9   (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
10
11   Attorneys for Plaintiff
     ROBYN ALISE COHEN
12
13
14
                            UNITED STATES DISTRICT COURT
15
                                  DISTRICT OF NEVADA
16
17
     ROBYN ALISE COHEN                        )   Case No.: 2:21-cv-00031-VCF
18                                            )
                    Plaintiff,                )   STIPULATION TO EXTEND TIME
19   v.                                       )   TO FILE MOTION FOR REVERSAL
                                              )   OR REMAND
20   KILOLO KIJAKAZI,                         )
     Acting Commissioner of Social            )   (FIRST REQUEST)
21   Security,                                )
                                              )
22                                            )
                    Defendant.                )
23
24
25            Plaintiff Robyn Alise Cohen and Defendant Kilolo Kijakazi, Acting

26   Commissioner of Social Security, through their undersigned attorneys, stipulate,

27
                                              -1-
28
       Case 2:21-cv-00031-VCF Document 21 Filed 08/10/21 Page 2 of 3



 1   subject to this court’s approval, to extend the time by 35 days from August 11,
 2   2021 to September 15, 2021 for Plaintiff to file a Motion for reversal or remand,
 3   with all other dates in the Court’s order extended accordingly. This is Plaintiff's
 4   first request for an extension. This request is made at the request of Plaintiff’s
 5   counsel to allow additional time to fully research the issues presented. Plaintiff
 6   makes this request due to a recent spike in workload as a result of the re-opening.
 7   DATE: August 6, 2021             Respectfully submitted,
 8                                    LAWRENCE D. ROHLFING

 9                                           /s/ Cyrus Safa
                                  BY: _______________________
10                                    Cyrus Safa
                                      Attorney for plaintiff Robyn Alise Cohen
11
12
13   DATE: August 6, 2021
                                      CHRISTOPHER CHIOU
14                                    Acting United States Attorney
15
16
17
                                      /s/ Allison J. Cheung
18                                BY: ____________________________
                                     Allison J. Cheung
19                                   Special Assistant United States Attorney
                                     Attorneys for defendant Kilolo Kijakazi,
20                                   Acting Commissioner of Social Security
                                    |*authorized by e-mail|
21
22   IT IS SO ORDERED.
             8-10-2021
23   DATE
24                                    _______________________________

25                                    THE HONORABLE CAM FERENBACH
                                      UNITED STATES MAGISTRATE JUDGE
26
27
                                               -2-
28
      Case 2:21-cv-00031-VCF Document 21 Filed 08/10/21 Page 3 of 3



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:21-CV-00031-VCF
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on August 6, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system.
 7
                               /s/ Cyrus Safa
 8
                               _______________________________
 9
                               Cyrus Safa
10                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
